                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    TONY DIXON,                                    )
                                                   )
                         Plaintiff,                )
                                                   )
    vs.                                            )   Case No. 16-CV-1222-NJR-GCS
                                                   )
    CHRISTINE BROWN, VIPIN SHAH,                   )
    JAMES BLADES, THOMAS SPILLER,                  )
    JACQUELINE LASHBROOK, JOHN                     )
    BALDWIN, LOUIS SHICKER,                        )
    MICHAEL DEMPSEY, STEVEN                        )
    MEEKS, WEXFORD HEALTH                          )
    SOURCES, INC., and MICHAEL                     )
    SCOTT,                                         )
                                                   )
                         Defendants.               )

                            MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

          This matter is before the Court on the Report and Recommendation of Magistrate

Judge Donald G. Wilkerson 1 (Doc. 119), which recommends the undersigned District

Judge deny the motions for summary judgment for failure to exhaust administrative

remedies filed by Defendant Michael Scott (Doc. 88) and Defendants John Baldwin, James

Blades, Christine Brown, Michael Dempsey, Jacqueline Lashbrook, Steven Meeks, Louis

Shicker, and Thomas Spiller (“IDOC Defendants”) (Doc. 92). The IDOC Defendants

objected to the Report and Recommendation on January 30, 2019 (Doc. 122); Defendant

Dr. Scott objected on February 4, 2019 (Doc. 123). For the reasons set forth below, the

Court adopts in part and rejects in part Judge Wilkerson’s Report and Recommendation.



1This case was recently transferred to United States Magistrate Judge Gilbert C. Sison following Judge
Wilkerson’s retirement (Doc. 121).

                                            Page 1 of 20
                                         BACKGROUND

       Plaintiff Tony Dixon is a 49-year-old former inmate of the Illinois Department of

Corrections (IDOC) (Doc. 73). Prior to his incarceration, Dixon received a full orthotropic

heart transplant, requiring him to take immunosuppressant medications (Id.). Dixon also

suffers from hyperkalemia (high potassium), chronic kidney disease, chronic obstructive

pulmonary disease (COPD), high blood pressure, constipation, type two diabetes, high

cholesterol, renal osteodystrophy, and gout (Id.). These ailments require him to take

various medications and consume a renal diet (Id.).

       On February 14, 2014, Dixon entered Pinckneyville Correctional Center (Id.).

Because he was involved in a pending criminal case, however, he was regularly

transported between Pinckneyville and the Northern Reception and Classification Center

(“NRC”) when he was required to appear in court (Id.). 2

       On April 25, 2016, Dixon filed a pro se complaint pursuant to 42 U.S.C. § 1983

alleging Defendants violated his constitutional rights (Doc. 1). Specifically, Dixon claims

Defendants repeatedly failed to provide him with the medical treatment and medication

necessary to care for his heart transplant, heart diseases, and kidney diseases, leading to

multiple medical complications, and culminating in cardiogenic shock and acute renal

failure requiring a 16-day hospital stay (Doc. 73). The Court appointed counsel to

represent Dixon, and the case is now proceeding on the Third Amended Complaint (Id.).

       Defendants consist of various physicians and administrators employed by the

IDOC and its medical services contractor Wexford Health Sources, Inc. Dr. Vipin Shah


2 In addition to these regular transfers, from October 29, 2014 through February 4, 2015, Dixon was
temporarily housed on a writ at the NRC (Doc. 97, ¶ 19).

                                          Page 2 of 20
and Dr. Michael Scott are employees of Wexford Health Sources, Inc. Dr. Shah worked at

Pinckneyville prior to January 2016, and Dr. Scott worked at Pinckneyville after January

2016. Christine Brown was the Health Care Unit Administrator (“HCU Administrator”)

at Pinckneyville. James Blades was a lieutenant at Pinckneyville and also served as the

Leisure Activities Supervisor. Thomas Spiller was the warden of Pinckneyville prior to

July 2015, and Jacqueline Lashbrook was the warden after July 2015. John Baldwin is the

Director of the IDOC. Louis Shicker was the IDOC Medical Director prior to June 2016,

Michael Dempsey was the IDOC Medical Director from June 2016 to November 2016, and

Steven Meeks is the current IDOC Medical Director.

      In Count I, Dixon alleges Defendants Shah, Scott, and Brown, in their individual

capacities, and Defendants Blades, Spiller, and Lashbrook, in their individual and official

capacities, were deliberately indifferent to his serious medical needs, in violation of the

Eighth Amendment, in that they were aware of his serious medical conditions, yet

allowed his conditions to go untreated and unchecked (Id.). Specifically, Dixon claims

Defendants Shah, Scott, Brown, Spiller, and Lashbrook failed to provide him with

continuous and timely access to his required medications, failed to monitor and control

his medical issues, failed to provide him with a low-cholesterol, renal diet, and failed to

coordinate with his outside physicians to care for his medical issues. He further claims

Defendants Shah, Brown, Spiller, and Lashbrook failed to communicate and coordinate

with the NRC during his transfers to ensure he received his medications (Id.). Finally, he

claims Defendants Shah, Brown, Lashbrook, and Blades failed to provide him access to

the physically challenged gym (Id.).



                                       Page 3 of 20
      In Count II, Dixon claims Defendant Baldwin, Shicker, Dempsey, and Meeks, in

their individual and official capacities, as well as Wexford, violated his Eighth

Amendment rights because they had notice and knowledge of failures in the medical

system for prisoners transferred to the NRC but, nonetheless, failed to take reasonable

measures to protect him from harm (Id.). Instead, they continued to allow certain policies

and practices to continue including failing to ensure prisoners have continuous and

timely access to required medication and failing to ensure prisoners transferred between

Pinckneyville and the NRC were provided uninterrupted medical care (Id.).

      Counts III and IV, respectively, allege Defendants Brown, Blades, Lashbrook, and

Baldwin, in their official capacity, failed to provide reasonable accommodations in

violation of the Americans with Disabilities Act, 24 U.S.C. § 12101, et seq and the

Rehabilitation Act, 29 U.S.C. § 794. Specifically, Dixon claims these Defendants denied

him access to the physically challenged gym at Pinckneyville.

      All Defendants except Dr. Shah and Wexford have moved for summary judgment

asserting Dixon did not properly exhaust his administrative remedies before he filed this

lawsuit, as required by the Prisoner Litigation Reform Act, 42 U.S.C. § 1997e, et seq.

(Doc. 88, 92). Judge Wilkerson held a hearing pursuant to Pavey v. Conley, 544 F.3d 739,

742 (7th Cir. 2008), on October 15, 2018, and subsequently entered a Report and

Recommendation on January 16, 2019 (Doc. 119). Judge Wilkerson recommended that the

undersigned deny Defendants’ motions for summary judgment in full. Both Dr. Scott and

the IDOC Defendants objected to the Report and Recommendation.




                                      Page 4 of 20
                                      LEGAL STANDARDS

       When timely objections are filed, the Court must undertake de novo review of the

Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR

73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas

v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). This requires the Court to look at all evidence

contained in the record, give fresh consideration to those issues to which specific

objections have made, and make a decision “based on an independent review of the

evidence and arguments without giving any presumptive weight to the magistrate

judge’s conclusion.” Harper, 824 F.Supp. at 788 (citing 12 CHARLES ALAN WRIGHT ET AL.,

FEDERAL PRACTICE AND PROCEDURE § 3076.8, at p. 55 (1st ed. 1973) (1992 Pocket Part));

Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013). The Court may then “accept,

reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1).

A.     Summary Judgment

       Summary judgment must be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Spath v. Hayes

Wheels Int’l-Ind., Inc., 211 F.3d 392, 396 (7th Cir. 2000). The Court must construe the

evidence in the light most favorable to the nonmoving party and draw all reasonable

inferences in favor of that party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986);

Chelios v. Heavener, 520 F.3d 678, 685 (7th Cir. 2008). The moving party bears the burden

of establishing that no material facts are in genuine dispute; any doubt as to the existence



                                          Page 5 of 20
of a genuine issue must be resolved against the moving party. Adickes v. S.H. Kress & Co.,

398 U.S. 144, 160 (1970).

       In responding to a motion for summary judgment, the nonmoving party may not

simply rest upon the allegations contained in the pleadings, but must present specific

facts to show a genuine issue of material fact exists. Celotex, 477 U.S. at 322–26; Anderson,

477 U.S. at 256–57. A genuine issue of material fact is not demonstrated by the mere

existence of “some alleged factual dispute between the parties,” Anderson, 477 U.S. at 247,

or by “some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rather, a genuine issue of material fact only

exists if “a fair-minded jury could return a verdict for the [nonmoving party] on the

evidence presented.” Anderson, 477 U.S. at 252.

B.     Illinois Exhaustion Requirements

       As an inmate in the IDOC, Dixon was required to follow the regulations contained

in the IDOC’s Grievance Procedures for Offenders to properly exhaust his claims. 20 ILL.

ADMIN. CODE § 504.800 et seq. The grievance procedures first require inmates to file their

grievance with the counselor within 60 days of the discovery of an incident. 20 ILL.

ADMIN. CODE § 504.810(a). The grievance form must contain factual details regarding

each aspect of the offender’s complaint, including what happened, when, where, and the

name of each person who is the subject of or who is otherwise involved in the complaint.

This provision does not preclude an offender from filing a grievance when the names of

individuals are not known, but the offender must include as much descriptive

information about the individual as possible. 20 ILL. ADMIN. CODE § 504.810(c).



                                        Page 6 of 20
Grievances that are unable to be resolved through routine channels are then sent to the

grievance officer. 20 ILL. ADMIN. CODE § 504.820(a). The Grievance Officer will review the

grievance and provide a written response to the inmate. 20 ILL. ADMIN. CODE § 504.830(a).

“The Grievance Officer shall consider the grievance and report his or her findings and

recommendations in writing to the Chief Administrative Officer within two months after

receipt of the grievance, when reasonably feasible under the circumstances.” 20 ILL.

ADMIN. CODE § 504.830(e). “The Chief Administrative Officer shall review the findings

and recommendation and advise the offender of his or her decision in writing.” Id.

       If the inmate is not satisfied with the response from the Chief Administrative

Officer (CAO or “warden”), he or she can file an appeal with the Director through the

Administrative Review Board (“ARB”). The grievance procedures specifically state, “[i]f,

after receiving the response of the CAO, the offender still believes that the problem,

complaint or grievance has not been resolved to his or her satisfaction, he or she may

appeal in writing to the Director. The appeal must be received by the Administrative

Review Board within 30 days after the date of the decision.” 20 ILL. ADMIN. CODE

§ 504.850(a). The inmate shall attach copies of the Grievance Officer’s report and the

CAO’s decision to his appeal. Id. “The Administrative Review Board shall submit to the

Director a written report of its findings and recommendations.” 20 ILL. ADMIN. CODE

§ 504.850(d). “The Director shall review the findings and recommendations of the Board

and make a final determination of the grievance within 6 months after receipt of the

appealed grievance, when reasonably feasible under the circumstances. The offender

shall be sent a copy of the Director’s decision.” 20 Ill ILL. ADMIN. CODE § 504.850(e).



                                        Page 7 of 20
      The grievance procedures do allow for an inmate to file an emergency grievance.

In order to file an emergency grievance, the inmate must forward the grievance directly

to the CAO, who may “[determine that] there is a substantial risk of imminent personal

injury or other serious or irreparable harm to the offender” and thus the grievance should

be handled on an emergency basis. 20 ILL. ADMIN. CODE § 504.840(a). If the CAO

determines the grievance should be handled on an emergency basis, then the CAO “shall

expedite processing of the grievance and respond to the offender” indicating to him what

action shall be taken. 20 ILL. ADMIN. CODE § 504.840(b). If the CAO determines the

grievances “should not be handled on an emergency basis, the offender shall be notified

in writing that he or she may resubmit the grievance as non-emergent, in accordance with

the standard grievance process.” 20 ILL. ADMIN. CODE § 504.840(c). When an inmate

appeals a grievance deemed by the CAO to be an emergency, “the Administrative Review

Board shall expedite processing of the grievance.” 20 ILL. ADMIN. CODE § 504.850(f).

                                      DISCUSSION

I.    IDOC Defendants’ Objection

      The IDOC Defendants object to Judge Wilkerson’s factual findings and

recommendations and argue that none of the grievances filed by Dixon properly

exhausted his administrative remedies with regard to them. Recognizing that Dixon filed

a plethora of grievances, the Court will address those focused on by both the parties and

Judge Wilkerson.

      A.     June 29, 2015 Emergency Grievance

      With this emergency grievance, Dixon complains his medical records were never



                                      Page 8 of 20
mailed to his heart transplant cardiologist at the University of Chicago despite a request

for them in November 2014, nor had anyone from “Pinckneyville C.C. Medical Staff or

Administration” contacted the cardiologist about Dixon’s medical conditions (Doc. 96-

23). Dixon further states he had two stents implanted on April 1, 2015, and has been

having breathing problems ever since but nothing has been done (Id.). He states that

“Pinckneyville C.C. Warden, Asst. Wardens, and ‘entire’ Health Care Administration”

are ignoring his grievances. Dixon specifically names Defendants Brown and Spiller as

turning a blind eye to his medical conditions and states that dates he references are just

examples and not the basis of his grievance (Id.).

       Because Dixon filed this grievance as an emergency, it should have gone directly

to the CAO, who then was required to indicate “what action shall be or has been taken”

on the grievance. See 20 ILL. ADMIN. CODE § 504.840(b). Here, however, there is no

indication it went directly to the CAO. Nor did the CAO ever provide a response to it as

required by the Administrative Code. Instead, the counselor responded on July 6, 2015,

that the grievance was untimely based on the dates contained in the grievance (Id.). The

Grievance Officer concurred on July 24, 2015, and the ARB subsequently rejected the

grievance as untimely. (Id.; Doc. 96-24). But because the CAO never responded to the

grievance in any fashion, the ARB’s suggestion that the grievance was untimely 3 is

irrelevant. See Roberts v. Neal, 745 F.3d 232, 236 (7th Cir. 2014). Dixon never received a

response from the CAO, and so he “didn’t have to do anything further to keep his

grievance alive.” Id.


3Although the grievance was denied as being untimely based on the dates contained in the grievance,
Dixon clearly says the problems are “ongoing.”

                                          Page 9 of 20
       Accordingly, the Court agrees with Judge Wilkerson that the administrative

process was unavailable to Dixon. Dixon therefore exhausted his claims in Count I that

Defendants Brown and Spiller were deliberately indifferent to his medical conditions by

failing to coordinate with his outside doctors and properly monitor and control his health

conditions is exhausted. 4 However, because Lashbrook did not become warden until July

2015, this grievance does not exhaust his claims against her in Count I.

       B. August 28, 2015 Grievance

       On August 28, 2015, Dixon submitted a grievance complaining that while he was

issued a medical permit on June 25, 2016, to attend the ADA gym because his heart

medication makes him sensitive to sunlight and he cannot walk on the yard, the “LTS

Supervisor, along with R.3-Officers and Lieutenant, including all (3) Wardens,” refused

to issue him a call pass or put him on the ADA gym list (Doc. 96-1). He further states that

although he finally received a call pass to attend the ADA gym on August 21, 2015, the

ADA gym is canceled two to three times per month—after already being reduced from

twice per week to once per week (Id.). Dixon also mentions that “Stateville N.R.C. and

Pinckneyville C.C. Medical Staffs, Doctors and Administration has been delaying my life

saving medications on multiple occasions, which in turn has caused me to develop

coronary artery disease.” (Id.). As relief, Dixon requests the ADA gym stop being

canceled and be extended back to two days a week, and that all three wardens be notified

about his health conditions (Id.).

       The counselor responded to the grievance on September 21, 2015, stating that, per


4As discussed by Judge Wilkerson, Defendants made no effort to distinguish between the individual and
official capacity claims against each Defendant; therefore, neither does the Court.

                                           Page 10 of 20
the HCU, Dixon could go to yard with general population if he wears a shirt to cover his

arms or purchases sunscreen from the commissary (Id.). The Grievance Officer issued a

report on October 3, 2015, stating that gym line scheduling is an “administrative

decision” based on factors including safety and security of the institution and may be

cancelled for safety or security reasons (Doc. 96-3). Accordingly, the Grievance Officer

recommended the grievance be denied (Id.). The CAO concurred on October 21, 2015 (Id.).

Dixon appealed the decision to the ARB, which denied the grievance because scheduling

of the ADA gym line is an administrative decision (Doc. 96-4). IDOC Director John

Baldwin concurred in the denial on March 30, 2016 (Id.).

       There is no dispute this grievance was fully exhausted. Defendants argue,

however, that Dixon did not provide sufficient information to determine which of the

Defendants the grievance referred to and, therefore, he did not exhaust his claim against

any of the named Defendants.

       The Court disagrees. First, Dixon’s grievance was never rejected as procedurally

improper and was decided on the merits. See Maddox v. Love, 655 F.3d 709, 721 (7th Cir.

2011) (argument that defendants were not identified must fail where grievance was

rejected on the merits at every stage of review without any indication it was procedurally

deficient). Second, the Seventh Circuit has recognized that, while the Illinois

Administrative Code has been revised to require the name or a description of the persons

involved in the complaint, the “Department of Corrections has been slow to make that

requirement explicit on the forms it gives inmates.” Conley v. Anglin, 513 F. App’x 598,

601 (7th Cir. 2013). Thus, when a prisoner uses a grievance form that only asks for a “Brief



                                       Page 11 of 20
Summary of Grievance,” the Court of Appeals has held that the omission of names or

identifying information is not dispositive of the issue. Id.; Maddox, 655 F.3d at 721. On this

grievance, Dixon was only asked to provide a “Brief Summary of Grievance.” And while

Dixon testified that he received an orientation manual or inmate handbook that contains

the grievance process, the contents of the handbook are not in the record.

       Even if he were required to identify the individuals involved, Dixon identified the

“LTS Supervisor” and “all three wardens” in his grievance, as well as “Stateville NRC

and Pinckneyville CC Medical Staffs, Doctors and Administration.” Defendants

acknowledge that Defendant Blades was the Leisure Activities Supervisor; thus, the “LTS

Supervisor” Dixon refers to reasonably can be inferred to be Defendant Blades.

Furthermore, Brown was the Pinckneyville HCU Administrator, Defendant Spiller was

the Pinckneyville warden until July 2015 and Defendant Lashbrook was the Pinckneyville

warden after July 2015, meaning Dixon adequately identified them as well. Accordingly,

Dixon sufficiently described Defendants Brown, Spiller, and Lashbrook and exhausted

his deliberate indifference claims against them in Count I regarding his timely access to

medication and the lack of coordination between Pinckneyville and Stateville NRC

during his transfers to ensure he received his medication. He also exhausted his claim in

Count I regarding his access to the ADA gym with regard to Defendants Blades and

Lashbrook.

       Furthermore, because the complaint was about an administrative decision

regarding the ADA gym, the Court further finds that the grievance exhausted Dixon’s

ADA and Rehabilitation Act claims against Blades, Lashbrook, and Baldwin in Counts III



                                        Page 12 of 20
and IV. See Maddox, 655 F.3d at 722 (“[Plaintiff complained about an administrative

decision—the cancellation of AHI services—and it belies reason to suggest that prison

administrators at Lawrence were unaware of who was responsible for that decision.”).

        Finally, the Court finds this grievance—along with the numerous others

complaining about the delay in receiving his required medications 5—sufficient to

exhaust Dixon’s claim in Count II against Baldwin, Shocker, Dempsey, and Meeks. 6 See

Glick v. Walker, 385 F. App'x 579, 582 (7th Cir. 2010) (“[I]t would be unreasonable to expect

that, for every set of facts, an inmate will be able to peel back layers of bureaucracy and

match a disputed decision with the prison employee responsible for that decision.”).

        The Court is not convinced, however, that this grievance exhausted Dixon’s claims

regarding his access to the ADA gym in Counts I, III, and IV with regard to Defendant

Brown. Brown was the HCU Administrator and, while she responded to the grievance as

far as it was related to Dixon’s inability to be in direct sunlight as a result of his

medication, there is no indication that Dixon was grieving her inaction with regard to the

ADA gym line. Accordingly, the ADA gym access claim in Count I, as well as Counts III

and IV will be dismissed as to Brown.

        C. August 29, 2015 Grievance

        In this grievance, which directed Dixon to provide only a “Brief Summary of



5 For example, his November 19, 2014 emergency grievance, which only requested a “Brief Summary of

Grievance,” complains he has gone weeks without his medication at the NRC (Doc. 96-16). The CAO denied
the emergency nature of the grievance on January 13, 2015, but the ARB did not receive the appeal until
March 19, 2015 (Id.). However, crediting Dixon’s testimony regarding when he would receive grievances
back and his practice of copying them (as discussed infra)—combined with the fact that Dixon was
transferred from the NRC back to Pinckneyville on February 5, 2015—the Court finds the delay excusable.
6 As noted by Judge Wilkerson, no argument has been made that some of all of Dixon’s “official capacity”

claims against any Defendants may be redundant.

                                            Page 13 of 20
Grievance,” Dixon complains he was served grapefruit juice at lunch, which could have

killed him given the medication he takes for his heart transplant (Doc. 96-29). He also

says that three different medical specialists have recommended he be put on a special

diet for his high blood pressure, high cholesterol, failing kidneys, and acid reflux, but that

Dr. Shah and “Pinckneyville Medical Director and Medical Administration” all refuse to

honor those recommendations (Id.). He further complains that his kidneys are getting

worse and his potassium level is causing damage to his transplanted heart (Id.). As relief,

he seeks a high fiber, low-cholesterol, and low-sodium diet due to his failing kidneys (Id.).

       The counselor responded on September 9, 2015, stating that no therapeutic diet

had been requested and that his claims of needing a high fiber, low-cholesterol, and low-

sodium diet have been referred to the HCU Administrator (Id.). Based on this

information, the Grievance Officer recommended that the grievance be denied (Doc. 96-

31). On September 21, 2015, Brown responded that drinking grapefruit juice will not kill

him but rather just lower the strength of his medication, and that he can refuse to drink

it if he chooses (Doc. 96-30). The CAO concurred that the grievance should be denied on

October 1, 2015 (Doc. 96-31). The ARB received Dixon’s appeal on November 13, 2015—

11 business days after the 30-day deadline for appealing—and denied it as being

untimely (Doc. 96-32).

       Dixon provided a sworn affidavit and testified at the Pavey hearing that he would

not receive a returned grievance for two to three weeks after the CAO signed it (Doc. 97,

p. 2). Before mailing his appeal to the ARB, he would send the documents to the law

library to have them copied because sometimes he would not get a response or get his



                                        Page 14 of 20
original grievance back (Id., p. 3). He would then receive his copied grievance documents

back from the law library within five to seven business days of mailing it to them, at

which point he would mail the appeal to the ARB (Id.). Dixon testified he had no control

over his mail after he placed it in his cell bars to be sent out (Id.). Judge Wilkerson found

this testimony credible.

       While Defendants implied at the Pavey hearing that making copies was an

unnecessary extra step, the Court notes that the Seventh Circuit has condoned making

copies of grievances and has held that waiting on copies may constitute “good cause” for

failing to file a grievance on time under § 504.810(a) when the inmate is diligent in his

attempt to meet the deadline. See Pyles v. Nwaobasi, 829 F.3d 860, 867 (7th Cir. 2016); 7 but

see Wilborn v. Ealey, 881 F.3d 998, 1006 (7th Cir. 2018) (no facts showing diligence by

inmate). In this case, there is no indication from the grievance as to when it was returned

to Dixon. But given his testimony that he would not receive a grievance back for two to

three weeks after the CAO signed it, and that it took five to seven days for the law library

to make a copy, the Court finds that Dixon was diligent in his attempt to meet the appeal

deadline. Thus, his claim in Count I related to his diet is exhausted as to Brown, Spiller,

and Lashbrook. See Conley 513 F. App’x at 601; Maddox, 655 F.3d at 721 (when prisoner

uses form that only asks for “Brief Summary of Grievance,” names and identifying

information are not required).

II.    Dr. Scott’s Objection

       As an initial matter, Dixon asks the Court to strike Dr. Scott’s objection because it


7 The Court acknowledges that no such “good cause” exception is explicitly provided for in the section
relating to appeals. See § 504.850.

                                           Page 15 of 20
was untimely filed. The Report and Recommendation was entered on January 16, 2019,

and objections were due within 14 days. Accordingly, Dixon argues, Dr. Scott should

have filed his objection by January 30, 2019. The Court notes, however, that the docket

text accompany the Report and Recommendation gave a deadline of February 4, 2019

(Doc. 119). Because Dr. Scott filed his objection on February 4, 2019, the Court will

consider it timely filed.

       Dr. Scott, the only Wexford defendant who filed a summary judgment motion,

states in his motion that he was only added as a defendant in the Third Amended

Complaint because Dixon’s counsel learned that Dr. Scott replaced Dr. Shah, whose

employment at Pinckneyville ended in January 2016 (Doc. 89).

       Dr. Scott acknowledges that Dixon filed a grievance on February 15, 2016,

complaining that he did not receive certain medications (Id., pp. 31-34). That grievance,

however, did not specifically name Dr. Scott. And while Dixon appears to have taken the

grievance through the institutional review process, Dr. Scott argues he did not submit on

appeal to the ARB within the required 30-day timeframe. Additionally, the ARB did not

deny his appeal until May 13, 2016, nearly three weeks after Dixon filed this lawsuit (Id.).

Accordingly, Dr. Scott argues this grievance did not exhaust Dixon’s claims against him.

       In the February 15, 2016 grievance, Dixon complained that he was denied his

diabetic medication on specific shifts on January 30, 2016, and January 31, 2016, causing

his sugar level to rise and making him weak and light-headed (Doc. 89-1, p. 14). The

nurse, however, did nothing about it. Then, on February 4, 2016, Dixon was denied his

fiber tablets, which caused constipation (Id.). Finally, Dixon complained that from



                                       Page 16 of 20
February 11 to February 15, 2016, he was denied his medication that helps him with bowel

movements (Id., p. 15). Dixon concluded: “This problem of Pinckneyville Medical Chief

Administrator, Doctors, and staff has been going on for over 2 years and for some reason,

they refuse to give me my medication on time.” (Id.).

       The counselor responded on February 29, 2016, noting that HCUA Brown

indicated Dixon’s medical chart showed he was given his medicine on the dates in

question (Id., p. 14). For this reason, on March 5, 2016, the Grievance Officer

recommended that the grievance be considered moot (Id., p. 13). The CAO concurred on

March 14, 2016 (Id.) Dixon signed the section titled “Committed Person’s Appeal To The

Director” on April 5, 2016 (Id.). The ARB received Dixon’s appeal on April 20, 2016, and

denied it as untimely (Id., p. 12).

       Because the appeal was denied as untimely, Dr. Scott argues Dixon failed to

properly exhaust his grievance. At the Pavey hearing, however, Dixon testified that while

he received the grievance back from the CAO sometime at the end of March or the first

week of April, he chose to first send the grievance to the law library to make a copy to

maintain a record (Doc. 114, p. 60). He then received the grievance back from the law

library around April 12, 2016, “or the day before.” (Id., p. 59). Dixon testified that he

would have sent it out to the ARB he day he received it from the law library (Id.).

       First, as discussed above, the Court notes that the Seventh Circuit has condoned

making copies of grievances and has held that waiting on copies may constitute “good

cause” for failing to file a grievance on time under § 504.810(a), see Pyles v. Nwaobasi, 829

F.3d 860, 867 (7th Cir. 2016). Second, Dixon testified that he sent out the February 15, 2016



                                       Page 17 of 20
grievance to the ARB on April 12, 2016 “or the day before,” i.e., within the 30-day appeal

period ending April 13, 2016. Courts in this Circuit routinely find that an appeal is

deemed submitted the day it was mailed, and Defendants have offered no argument to

the contrary. See Conley v. Anglin, 513 F. App’x 598, 601 (7th Cir. 2013) (finding mailbox

rule applied to appeal placed in mail within 30-day period but received by ARB outside

the time to appeal); Dole v. Chandler, 438 F.3d 804, 811 (7th Cir. 2006) (holding prisoner

filed timely appeal to the ARB by placing it in prison mail system even though it was

never received by the ARB); Dewalt v. Pitts, No. 12-CV-118-MJR-SCW, 2013 WL 4051704,

at *5 (S.D. Ill. Aug. 11, 2013) (grievance appeal “is deemed submitted the day that it was

mailed”); Schadel v. Evans, Case No. 09–1338, 2010 WL 2696456, at * 2 (C.D. Ill. July 7, 2010)

(finding appeal was timely when it was placed in the mail one day before the 30-day

deadline). The Court accordingly finds that Dixon timely appealed the February 15, 2016

grievance.

       Even if Dixon’s appeal was timely, however, Dr. Scott argues that Dixon filed his

Complaint prior to receiving a final determination on the merits from the ARB. Thus, he

did not properly exhaust his administrative remedies before filing suit. In response, Dixon

asserts that he was only required to exhaust his claims against Dr. Scott before filing the

pleading that named Dr. Scott. When Dixon filed the Third Amended Complaint in

February 2018, the ARB had already ruled on his February 15, 2016 grievance. Thus, the

grievance was exhausted prior to Dr. Scott being haled into court.

       The Court agrees with Dixon. In Cannon v. Washington, the Seventh Circuit found

the plaintiff exhausted his administrative remedies when the defendant was not haled



                                        Page 18 of 20
into court until after his grievance was denied by the ARB. Cannon v. Washington, 418 F.3d

714, 719 (7th Cir. 2005).

       Cannon’s 1998 grievance concerning the alleged attack at Menard gave
       prison officials precisely the type of opportunity to address his complaints
       that the PLRA contemplates. The sole objective of § 1997e(a) is to permit the
       prison’s administrative process to run its course before litigation
       begins. Cannon’s November 1998 grievance apprised prison officials of the
       alleged attack at Menard, and he did not hale those defendants into court
       until he had pursued all of the administrative remedies available to him.
       That he raised these claims by amending his complaint in an already
       pending case rather than initiating an entirely new proceeding is irrelevant
       to the objectives of § 1997e(a).

Id. (internal citation omitted). The Court of Appeals noted that the district court could

have denied the plaintiff leave to file an amended complaint and add claims not

previously raised. Id. But because it permitted the amendment, it was error to then find

the plaintiff did not exhaust. Id.

       Here, Dixon was permitted to amend his complaint, at which time he added a new

claim against Dr. Scott. The February 15, 2016 grievance was fully exhausted prior to this

claim being added. Accordingly, Dixon has sufficiently exhausted his administrative

remedies with regard to his claim in Count I that Dr. Scott failed to provide him with

continuous and timely access to his required medications.

       Because Dr. Scott was sued in his individual capacity, however, the Court finds

that any pre-2016 grievance is insufficient to exhaust Dixon’s remaining claims against

Dr. Scott. See Abdullah v. Shah, No. 316CV00920NJRDGW, 2018 WL 1082332, at *2 (S.D. Ill.

Feb. 28, 2018) (“Abdullah’s grievances regarding Dr. Shah could not have provided

prison officials at Pinckneyville with an opportunity to address Abdullah’s complaints as

to Dr. Scott.”).


                                      Page 19 of 20
                                     CONCLUSION

      For these reasons, the IDOC Defendants’ Objection (Doc. 122) is SUSTAINED in

part and OVERRULED in part. Dr. Scott’s Objection (Doc. 123) is OVERRULED. The

Report and Recommendation (Doc. 119) is ADOPTED in part and REJECTED in part.

The Motion for Summary Judgment on the issue of exhaustion of administrative remedies

filed by Defendant Dr. Michael Scott (Doc. 88) is DENIED. The Motion for Summary

Judgment on the issue of exhaustion of administrative remedies filed by the IDOC

Defendants (Doc. 92) is GRANTED in part and DENIED in part.

      Defendant Christine Brown is DISMISSED from Plaintiff’s claim in Count I

regarding access to a physically challenged gym, as well as Counts III and IV.

      Defendant Dr. Scott is DISMISSED from all claims in Count I except Plaintiff’s

claim regarding continuous and timely access to his required medications.

      Finally, Defendant Lashbrook is DISMISSED from Plaintiff’s claims in Count I

regarding the alleged failure to monitor and control his medical issues and failure to

coordinate with Dixon’s outside physicians.

      IT IS SO ORDERED.

      DATED: March 28, 2019


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               United States District Judge




                                     Page 20 of 20
